IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 543 WAL 2014
                              :
                 Respondent   :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
DANIEL L. SPUCK,              :
                              :
                 Petitioner   :


                                     ORDER


PER CURIAM

      AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

and the Application for Leave to Amend are here DENIED.